o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 ----------- conex-126102-14 number release date uil -------------------- ------------------------------------------------ --------------------------- ---------------------- ----------------------------------- dear --------- i am responding to your letter of date to commissioner koskinen you requested a ruling concerning whether the -------------------------------------- center a quasi-governmental agency is required by sec_6041 of the internal_revenue_code to issue forms 1099-misc reporting payments to parents of disabled adults that reimburse them for the disabled adults’ medicare part d insurance premium pursuant to the ----------------------------------------------------------------------------------- act the act is designed to afford developmentally disabled persons with the opportunity to live and work in community settings that are least restrictive if the center wishes to obtain a private_letter_ruling from the internal_revenue_service that applies the law to its particular facts and circumstances it must submit a request for a private_letter_ruling under revproc_2014_1 2014_1_irb_1 and pay the appropriate user_fee you may obtain a copy of revproc_2014_1 on irs gov or at www irs gov pub irs-irbs irb14-01 pdf although we cannot provide you with a letter_ruling we hope that the following general information is helpful to you sec_6041 provides that all persons engaged in a trade_or_business and making a payment of fixed or determinable income to another person of dollar_figure or more in a taxable_year shall file an information_return reporting the amount of the payment and the name and address of the recipient of the payment sec_6041 provides that a person required to file the information_return under sec_6041 must also furnish a statement to the payee with respect to whom the return was made form 1099-misc is used for this reporting payments made to or on behalf of individuals or other persons under governmental programs are included within the broad definition of gross_income under sec_61 of the conex-126102-14 internal_revenue_code unless an exclusion applies the service has consistently concluded however that certain payments made to or on behalf of individuals by governmental units under governmentally provided social benefit programs for the promotion of the general welfare are not included in a recipient’s gross_income general welfare exclusion to qualify under the general welfare exclusion the payments must be made pursuant to a governmental program be for the promotion of the general welfare that is based on individual or family need and not represent compensation_for services revrul_2005_46 2005_2_cb_120 for example the service has held that payments that primarily provide job-training skills to unemployed and underemployed individuals to enhance their employability are excluded from income under the general welfare exclusion see revrul_75_246 1975_1_cb_24 situation and revrul_68_38 1968_1_cb_446 thus if under the act’s program the center reimburses family members of developmentally disabled individuals for insurance premiums they incur on behalf of such persons and if the reimbursements are based on individual or family need under the general welfare exclusion then the reimbursements would be excluded from the income of the family members and the disabled individuals in such a case the reimbursements would not constitute fixed or determinable income and the center would not be required to report these payments on forms 1099-misc this letter is a general information_letter and calls attention to well-established principles of the law it is intended for information purposes only and does not constitute a ruling see dollar_figure of revproc_2014_1 i hope this information is helpful if you have additional questions please contact -------- --------------------or me at ----- ------------ sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
